DETAILED ACTION
Response to Amendment/Argument
This office action is in response to communication received on 08/30/2022. The response cancelled claim 1 and presented amendment to claims 3, 11, 13, 15, 35 and 59. No new matter is introduced. Claims 2, 4-10, 12, 14, 16-34, 37, 40, 42-43, 47-53, 55-57 and 60 are cancelled previously.
Applicant’s arguments, see pages 7-8, that amended objected claim 35 USC, as being dependent upon a rejected claim, into an independent form incorporating the subject matter of claim 1 have been fully considered and persuasive.  The Non-Final Office Action has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dale A. Bjorkman on 09/08/2022.
The application has been amended as follows: 
Claim 39 line 2 delete “the” after “determining”; and line 3 delete “a” and insert - -the- - after “with”.
Claim 59 line 6 delete “the” after “comparing”.
Allowable Subject Matter
Claims 3, 11, 13, 15, 35-36, 38-39, 41, 44-46, 54, 58-59 and 61 are allowed.
See Office Action mailed on 06/01/2022 for reasons of allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861     


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861